Citation Nr: 0314562	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for unconvertible atrial fibrillation secondary to 
medications prescribed at a VA facility in November 1994.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran and his fianceé


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In his February 2001 claim, the veteran asserted that the RO 
committed clear and unmistakable error (CUE) in its June 1989 
rating decision denying service connection for high blood 
pressure.  This matter is referred back to the RO for 
appropriate action.


REMAND

The veteran underwent a VA examination in January 2002.  The 
resulting diagnoses included: (1) a long history of 
hypertension, approximately 1970, (2) congestive heart 
failure, (3) cardiomyopathy, and (4) atrial fibrillation.  
The examiner further opined that the Amlodipine "could have 
significantly contributed to the congestive heart failure 
that was present from 1994 to 1995.  It is not clear from the 
examination report to what extent Amlodipine contributed to 
the development of congestive heart failure and to what 
extent, if any, the Amlodipine aggravated the veteran's 
present condition.  Moreover, it is not clear whether any 
additional disability might have resulted from fault or 
negligence on the part of VA treatment providers.  
Accordingly, the Board finds that a further examination 
addressing this matter is warranted.

Also, the RO determined in a December 2001 rating decision 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hypertension, 
cardiac arrhythmia, congestive heart failure, and 
cardiomyopathy.  Subsequently, the veteran initiated the 
appellate process by filing a timely Notice of Disagreement 
in June 2002, which was forwarded to the Board.  When there 
has been an initial RO adjudication of a claim and a Notice 
of Disagreement as to its denial, the claimant is entitled to 
a Statement of the Case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a 
VA cardiovascular examination, conducted 
by a treatment provider who has reviewed 
his entire claims file.  Based on the 
claims file review (notably to include 
the January 2002 VA examination report) 
and the examination results, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that additional 
cardiovascular disability has resulted 
from negligence or fault on the part of 
VA treatment providers.  Consideration 
should be given to both the quality of 
care provided by VA treatment providers 
and the appropriate administration of 
prescribed medications.  If the question 
presented above is answered in the 
negative, the examiner should provide 
further detail as to other possible 
explanations regarding the etiology of 
the veteran's current cardiovascular 
disorder.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

2.  If the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for 
unconvertible atrial fibrillation 
secondary to medications prescribed at a 
VA facility in November 1994 remains 
denied by the RO, the RO should then 
issue a Supplemental Statement of the 
Case addressing this issue.  This 
issuance should include the provisions 
of 38 C.F.R. § 3.159 (2002), and the 
veteran should be allowed a reasonable 
period of time in which to respond 
before the case is returned to the 
Board.

3.  Additionally, the RO should issue a 
Statement of the Case addressing the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
hypertension, cardiac arrhythmia, 
congestive heart failure, and 
cardiomyopathy.  Again, this issuance 
should include the provisions of 
38 C.F.R. § 3.159 (2002), and the 
veteran should be duly notified of his 
rights and responsibilities in 
completing an appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



